United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 21, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-10752
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CHYANN FINE BRATCHER,

                                      Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:95-CR-9-3
                      --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Chyann Fine Bratcher, federal prisoner # 27051-077, has

appealed the district court’s order denying her motion for

appointment of counsel.    Bratcher contends that she is entitled

to appointed counsel under 21 U.S.C. § 848(q)(4)(A) & (8) because

she is a “capital” defendant.    Because Bratcher was not sentenced

to death, she is not awaiting execution of a “judgment imposing a

sentence of death.”   Accordingly, she is not entitled to

appointment of counsel under the plain language of 21 U.S.C.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-10752
                                -2-

§ 848(q)(4)(A) & (8).   The appeal is dismissed as frivolous.   We

caution Bratcher that the filing of frivolous motions and appeals

in the future will invite the imposition of a sanction.

     APPEAL DISMISSED WITH SANCTION WARNING.